ORDER
Re, Chief Judge:
Pursuant to the mandate of the United States Court of Appeals for the Federal Circuit in Appeal No. 88-1637, it is hereby
*430Ordered that this action is remanded to the District Director at the port of Boston, Massachusetts for the purpose of classifying the merchandise which is the subject of this action in accordance with the decision of the Court of Appeals for the Federal Circuit of April 19, 1989, and it is further
Ordered that the District Director at the port of Boston, Massachusetts shall make a new classification determination on the subject merchandise and shall file, through its attorney at the United States Department of Justice, the results of that determination with this court within 60 days from the date of this order.